—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated April 13, 1999, as granted the motion of the defendants Roco Realty Co., Harvey Cohen, and Ira Rothman for summary judgment dismissing the complaint insofar as asserted against them, and that branch of the motion of the defendant RSI Enterprises, Inc., d/b/a Amazing Skates which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff Carole Surdi allegedly was injured when she collided with a group of boys at a roller skating rink. She and her husband thereafter commenced this action against RSI Enterprises, Inc., d/b/a Amazing Skates (hereinafter RSI Enterprises), the operator of the rink, and Roco Realty Co., Harvey Cohen, and Ira Rothman, alleging, inter alia, a lack of adequate supervision at the rink. After issue was joined, Roco Realty Co., Cohen, and Rothman moved for summary judgment dismissing the complaint insofar as asserted against them. RSI Enterprises cross-moved for summary judgment, among other things, dismissing the complaint insofar as asserted against it. The Supreme Court granted the motion and that branch of the cross motion which was for summary judgment dismissing the Complaint insofar as asserted against RSI. We affirm.
Contrary to the plaintiffs’ contention, the record does not present a question of fact as to whether the collision was other than a sudden and abrupt event that could not have been prevented by any amount of supervision (see, Kleiner v Commack Roller Rink, 201 AD2d 462; Taynor v Skate Grove, 150 AD2d 362). Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.